DETAILED ACTION
This action is made in response to the amendments/remarks filed on September 27, 2021.  This action is made final.
Claims 1-5, 7-11, and 13-18 are pending.  Claims 6 and 12 are presently cancelled. Claims 1, 7, and 13 have been amended. Claims 1, 7, and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Applicant argues previously cited references fail to teach the newly added limitation of “responsive to detecting removal of the one of different human consumables from the serving tray, determining an index for the one of the different positions, selecting one of the different graphical representations corresponding to the determined index, removing from the rendering of the serving tray the selected one of the different graphical representations and animating movement of a display of the selected one of the different graphical representations in the display of the headset”. However, the examiner respectfully disagrees.
As a first matter, it is noted that the claim amendments are subject to a 112 rejection and the claims are being rejected in a manner as best understood by the examiner. Shapira teaches detecting movement of a real world object, wherein the movement includes picking up/holding the object (i.e., removal). Shapira teaches that in e.g., see [0059]-[0062], [0065]). It is noted the Narumi was relied upon as teaching the real objects as being human consumables and newly cited Yim is further relied upon as teaching a sensory serving tray.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to independent claims 1, 7, and 13, the claims recite “generating in a display of a virtual reality headset, a rendering of the serving tray including different graphical representations of corresponding ones of the different human consumables…” and further recites “responsive to detecting removal of one of the different human consumables from the serving tray,…selecting one of the different graphical representations corresponding to the determined index”. However, it is unclear as to whether “the different graphical representation corresponding to the determined index” 
Dependent claims 2-5, 8-11, and 14-18 fail to resolve the 112 deficiency of their parent claims and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (USPPN: 2017/0069134; hereinafter Shapira) in further view of Narumi et al. (“Augmented Perception of Satiety: Controlling Food Consumption by Changing Apparent Size of Food with Augmented Reality”; hereinafter Narumi) and Yim et al. (USPPN: 2016/0067604; hereinafter Yim).
As to claim 1, Shapira teaches A virtual reality [dining] method (e.g., see Abstract) comprising:
establishing an index of different [human consumables] positioned on a sensory surface [of a serving tray] (e.g., see [0003], [0023], [0050], [0087] teaching establishing a database of real world objects and their positions in a sensory space); 
generating in a display of a virtual reality headset, a rendering of the [serving tray] including different graphical representations of corresponding ones of the different [human consumables] at different positions in the serving tray in connection with the index, wherein the different graphical representations each are different in appearance than an actual appearance of the corresponding ones of the different human consumables (e.g., see Figs. 1, 7, 8, [0022], [0025], [0026], [0106] teaching generating a display in a VR headset providing a VR environment and display of different graphical representations corresponding to the real world objects at different positions in connection with the database. The graphical representation being different in appearance than the real world object); and
detecting removal of one of the different [human consumables] from the serving tray at one of the different positions (e.g., see [0052], [0057] teaching detecting movement of the real object at their various locations, the movement including derivation of its height from the floor and/or whether it is being held (i.e., picked up/removed)); 
responsive to detecting removal of one of the different [human consumables] from the serving tray, determining an index for the one of the different positions, selecting one of the different graphical representations corresponding to the determined index, removing from the rendering of the serving tray the selected one of the different graphical representations and animating movement of a display of the selected one of the different graphical representations in the display of the headset (e.g., see Figs. 7, 8, [0028], [0053], [0059], [0064] teaching in response to user interaction with the real-world object, including pickup/holding/throwing/moving, etc. (i.e., removal), the display is automatically re-rendered to display the virtual/graphical elements associated with the real object and position data as included in the indexed database and animates the movement of the real-world object in the VR space).  
While Shapira teaches interaction with real-world objects wherein any real object can be introduced into the environment (e.g., see [0051]), Shapira fails to teach the real-world objects as being human consumables.  However, in the same field of endeavor of graphical user interfaces for head mountable devices, Narumi teaches providing graphical representations of different human consumables (e.g., see Figs. 7, 8, teaching a headset that displays graphical representations of different food items wherein user interaction with the real-world food item results in change to the displayed image provided by the headset).  Accordingly, it would have been obvious to modify Shapira in view of Narumi as a simple substitution of one real-world object (e.g., toy) for another (e.g., food) to yield the predictable result of providing a tactile interactive VR environment with food (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).  Additionally, it would have been obvious to modify Shapira in view of Narumi to use food items to provide for an immersive VR environment to aid in a dieting/eating experience (e.g., see Abstract of Narumi).
While Shapira teaches a sensory space wherein position data of the real objects are obtained from sensor data, Shapira fails to explicitly teach the sensory surface being a serving tray.
However, in the same field of endeavor of virtual reality environments, Yim teaches sensory surface of a serving tray and rendering of the serving tray (e.g., see Fig. 1, [0060] teaching a sensory surface being a mat for providing location/position information of the real objects. See also Fig. 4 illustrating rendering of the mat). Accordingly, it would have been obvious to modify Shapira-Narumi in view of Yim to more accurately determine the position of real world objects (e.g., see [0060] of Yim) 

As to claim 2, the rejection of claim 1 is incorporated.  Shapira-Narumi further teaches rendering in the headset imagery of a hand in connection with the animated movement of the display of the corresponding one of the different graphical representations of the removed one of the different human consumables (e.g., see [0022], [0087] of Shapira teaching the VR images in the headset move/tracks with the movement of the real-world object and is rendered accordingly16 1535-003U Patent Application.  See also Figs. 7, 8 and “procedures” of Narumi teaching graphical representations of different human consumables that follow user’s movement). 

As to claim 3, the rejection of claim 1 is incorporated.  Shapira-Narumi further teaches tracking a physical movement of the removed one of the different human consumables; and, performing the animating in the display of the headset in correspondence to the tracked physical movement (e.g., see [0022], [0087] of Shapira teaching the VR images in the headset move/tracks with the movement of the real-world object16 1535-003U Patent Application.  See also Figs. 7, 8 and “procedures” of Narumi teaching graphical representations of different human consumables that follow user’s movement).   

As to claim 5, the rejection of claim 3 is incorporated.  Shapira-Narumi further teaches wherein the tracking is performed with a sensor affixed to a wearable holding the removed one of the different human consumables (e.g., see [0070] of Shapira wherein the sensor can be a wearable device of the user holding the object).  

As to claims 7-9, and 11, the claims are directed to the system implementing the method of claims 1-3 and 5 and further recite a serving tray comprising a sensory surface (e.g., see [0070] of Shapira teaching sensors throughout the real-world environment. See also Fig. 1, [0060] of Yim); a head set (e.g., see Fig. 1 of Shapira); a host computing system disposed in the headset, in communication with the sensory surface of the serving tray, and comprising at least one processor, memory and a display (e.g., see Fig. 1 of Shapira); and a virtual reality dining module comprising computer program instructions executing in the memory of the host computing system (e.g., see Fig. 1 of Shapira.  See also Abstract of Narumi teaching an HMD for an eating environment) and are similarly rejected.

As to claims 13-15 and 17-18, the claims are directed to the computer program product (e.g., see Fig. 1 of Shapira) implementing the method of claims 1-3 and 5-6 and are similarly rejected.

Claims 4, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapira, Narumi, and Yim, as applied above, and in further view of Narumi et al. (“Augmented Reality Flavors: Gustatory Display Based on Edible Marker and Cross-Modal Interaction”; hereinafter Narumi(2))

As to claim 4, the rejection of claim 3 is incorporated.  Shapira teaches wherein the tracking is performed with a sensor affixed to the removed one of the different (real world objects) (e.g., see [0070] wherein sensors can be affixed to the removable real-world objects)
While Narumi teaches providing a VR environment with food, Shapira-Narumi-Yim fail to explicitly teach wherein the tracking is performed with a sensor affixed to the removed one of the different human consumables.  
However, in the same field of endeavor of graphical user interfaces for head mountable devices, Narumi(2) teaches the tracking is performed with a sensor affixed to the removed one of the different human consumables (e.g., see “system overview”, “edible marker system” teaching a device for tracking movement of a cookie).  Accordingly, it would have been obvious to modify Shapira-Narumi in view of Narumi(2) e.g., see Abstract of Narumi(2)).

As to claim 8, the claim is directed to the system implementing the method of claim 4 and is similarly rejected.

As to claim 16, the claim is directed to the program implementing the method of claim 4 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Stella Higgs/Primary Examiner, Art Unit 2179